Per Curiam:

At the May, 1973 Term of the Court of General Sessions for Aiken County the appellant was convicted of the crimes of murder, burglary and grand larceny, receiving life sentences for the crimes of murder and burglary and a ten year sentence for the crime of grand larceny, all to run concurrently. He was represented at his trial by the Public Defender and Assistant Public Defender of Aiken County.
The appellant insisted upon an appeal to this Court, but the Public Defender has advised the appellant and this Court that he is convinced that the appeal is wholly frivolous and requested leave to withdraw from the appeal. Counsel, in our view, has fully complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967). The appellant, being advised of the position of the Public Defender, has filed, in his own behalf, a responsive brief.
After a careful examination of the entire record, the brief of counsel and the responsive brief of the appellant, we are convinced that the appeal is manifestly without merit and wholly frivolous.
Accordingly, the resquest of counsel for leave to withdraw is granted and the appeal is hereby dismissed.